DETAILED ACTION
Status of the Claims
The present application is being examined under the pre-AIA  first to invent provisions. The following is in response to an application filed on April 3, 2020.  Claims 1-11 are pending.  All pending claims are examined.

Continued Examination Under 37 CFR 1.114
This application is a continuation of U.S. Application No. 16376657, filed on 04/05/2019, now U.S. Patent No.10614441.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  
Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-11 of the instant application substantially recites the limitations of claims 1-11 of application No. 15985815 now USP. No. 10296893.
Claims 1-11 are rejected on the ground of non-statutory double patenting over claims 1-11 of application No. 15985815 now USP. No. 10296893.  This is a non-provisional double patenting rejection since the conflicting claims have issued as a patent.
The subject matter claimed in the instant application is fully disclosed in the patent and would be covered by the referenced patent since the referenced patent and the instant application are claiming common subject matter, as follows related sections are shown in bold):
Instant Application 
Application 15985815
1. A method for a secure transaction utilizing a portable radio communication device, in which a first transaction software in which a transaction server is predefined has been installed, wherein as a part of the installation, a user of the portable radio communication device has been identified in a secure way and tied to said first transaction software in said portable radio communication device, whereby said first transaction software has also been connected to a user account for said predefined transaction server, the method comprising:

initiating, by wireless encrypted communication, said portable radio communication device on said predefined transaction server, where said initiation puts the user, as a first transaction part, in an active transaction state on the predefined transaction server;

initiating a transaction between the first transaction part and a second transaction part using a transaction identity;

initiating the second transaction part, that uses a second transaction software operating independently of said first transaction software, on the predefined transaction server, thereby putting the second transaction part in an active transaction state on the predefined transaction server;

sending information about the transaction connected to the transaction identity from the 

the predefined transaction server identifying the first and second transaction parts by the transaction identity, and checking that the first and second transaction parts are in the active transaction state;

finalizing the transaction connected to the transaction identity based on the information about the transaction received by the predefined transaction server; and

sending a transaction receipt of a finalized transaction connected to the transaction identity from the predefined transaction server to the first and second transaction parts.

2.    The method according to claim 1, wherein the transaction identity has been predefined and the transaction server and the first transaction part informed thereof before initiation of the transaction.

3.    The method according to claim 1, further comprising: requesting the transaction identity from the transaction server; and creating the transaction identity in the transaction server.

4.    The method according to claim 3, further comprising reusing the transaction identity for another transaction after the transaction receipt has been sent.

5.    The method according to claim 1, further comprising:
sending, by wireless encrypted communication, the information of the transaction connected to the transaction identity from the predefined transaction server to the first transaction part;

verifying the transaction connected to the transaction identity at the first transaction part by entering a user verification in the first transaction software; and

sending, by wireless encrypted communication, the verification connected to the transaction identity from the first transaction part to the predefined transaction server.

6.    The method according to claim 5, wherein the user verification is a personal identification number, which is entered into the portable radio communication device to verify the transaction.



initiating, by wireless encrypted communication, said portable radio communication device on said predefined transaction server, where said initiation puts the user, as a first transaction part, in an active transaction state on the predefined transaction server;

initiating a transaction between the first transaction part and a second transaction part using a transaction identity;

initiating the second transaction part, that uses a second transaction software operating independently of said first transaction software, on the predefined transaction server, thereby putting the second transaction part in an active transaction state on the predefined transaction server;

sending information about the transaction connected to the transaction identity from the second transaction part to the predefined transaction server;

verifying the transaction connected to the transaction identity at the first transaction part by entering a user verification in the first transaction software;

sending, by wireless encrypted communication, the verification connected to the transaction identity from the first transaction part to the predefined transaction server;

the predefined transaction server identifying the first and second transaction parts by the transaction identity, and checking that the first and second transaction parts are in the active transaction state;

finalizing the transaction connected to the transaction identity based on the information about the transaction received by the predefined transaction server; and

sending a transaction receipt of a finalized transaction connected to the transaction identity from the predefined transaction server to the first and second transaction parts.

8. The method according to claim 7, wherein the user verification is a personal identification number, which is entered into the portable radio communication device to verify the transaction.

9.    The method according to claim 7, wherein the transaction identity has been predefined and the transaction server and the first transaction part informed thereof before initiation of the transaction.

10.    The method according to claim 7, further comprising: requesting the transaction identity from the transaction server; and creating the transaction identity in the transaction server.

11.    The method according to claim 10, further comprising reusing the transaction identity for another transaction after the transaction receipt has been sent.


initiating, by wireless encrypted communication, said portable radio communication device on said predefined transaction server, where said initiation puts the user, as a first transaction part, in an active transaction state on the predefined transaction server; initiating a transaction between the first transaction part and a second transaction part using a transaction identity;

initiating the second transaction part, that uses a second transaction software operating independently of said first transaction software, on the predefined transaction server, thereby putting the second transaction part in an active transaction state on the predefined transaction server; sending information about the transaction connected to the transaction identity from the second transaction part to the 
finalizing the transaction connected to the transaction identity based on the information about the transaction received by the predefined transaction server; and sending a transaction receipt of a finalized transaction connected to the transaction identity from the predefined transaction server to the first and second transaction parts.

2.    (Original) The method according to claim 1, wherein the transaction identity has been predefined and the transaction server and the first transaction part informed thereof before initiation of the transaction.

3.    (Original) The method according to claim 1, further comprising:

requesting the transaction identity from the transaction server; and creating the transaction identity in the transaction server.

4.    (Original) The method according to claim 3, further comprising reusing the transaction identity for another transaction after the transaction receipt has been sent.

5.    (Original) The method according to claim 1, further comprising:

sending, by wireless encrypted communication, the information of the transaction

connected to the transaction identity from the predefined transaction server to the first transaction part;

verifying the transaction connected to the transaction identity at the first transaction part by entering a user verification in the first transaction software; and sending, by wireless encrypted communication, the verification connected to the transaction identity from the first transaction part to the predefined transaction server.

6.    (Original) The method according to claim 5, wherein the user verification is a personal identification number, which is entered into the 

7.    (Original) A method for a secure transaction utilizing a portable radio communication device, in which a first transaction software in which a transaction server is predefined has been installed, wherein as a part of the installation, a user of the portable radio communication device has been identified in a secure way and tied to said first transaction software in said portable radio communication device, whereby said first transaction software has also been connected to a user account for said predefined transaction server, the method comprising:

initiating, by wireless encrypted communication, said portable radio communication device on said predefined transaction server, where said initiation puts the user, as a first transaction part, in an active transaction state on the predefined transaction server; initiating a transaction between the first transaction part and a second transaction part using a transaction identity;

initiating the second transaction part, that uses a second transaction software operating independently of said first transaction software, on the predefined transaction server, thereby putting the second transaction part in an active transaction state on the predefined transaction server; sending information about the transaction connected to the transaction identity from the second transaction part to the predefined transaction server; verifying the transaction connected to the transaction identity at the first transaction part by entering a user verification in the first transaction software;
sending, by wireless encrypted communication, the verification connected to the transaction identity from the first transaction part to the predefined transaction server;

the predefined transaction server identifying the first and second transaction parts by the transaction identity, and checking that the first and second transaction parts are in the active transaction state;

finalizing the transaction connected to the transaction identity based on the information about the transaction received by the predefined transaction server; and



8.    (Original) The method according to claim 7, wherein the user verification is a personal identification number, which is entered into the portable radio communication device to verify the transaction.

9.    (Original) The method according to claim 7, wherein the transaction identity has been predefined and the transaction server and the first transaction part informed thereof before initiation of the transaction.

10.    (Original) The method according to claim 7, further comprising:
requesting the transaction identity from the transaction server; and creating the transaction identity in the transaction server.

11.    (Original) The method according to claim 10, further comprising reusing the transaction identity for another transaction after the transaction receipt has been sent.



Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696